[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
FACTS
The parties were married on April 16, 1966 and there were two issue of the marriage, Julie born August 5, 1970 and Peter born June 16, 1972. A dissolution of marriage was granted May 25, 1977, and custody of Julie was given to the plaintiff and custody of Peter was given to the defendant. The court ordered that the defendant pay plaintiff $20 per week in child support. The defendant has never paid the plaintiff any child support. The plaintiff filed a motion for contempt on July 3, 1991.
JUDGMENT
The defendant claims the plaintiff is guilty of laches and therefore he should not be responsible for the unpaid child support. There are two elements of laches. "First, there must have been a delay that was inexcusable, and second, that delay must have prejudiced the defendant. Bozzi v. Bozzi, 177 Conn. 232,239 (1979) citing Kurzatkowski v. Kurzatkowski, 142 Conn. 680,685 (1955). It is the defendant's burden of proof as to the defense of laches. Brock v. Cavanaugh, 1 Conn. App. 138,140 (1984).
This court finds that defendant has not met the burden of proof to establish laches. The defendant has not proved either inexcusable delay or that the delay prejudiced him.1 This court does find as a matter of equity the plaintiff should be credited with $2,000 for child support that the plaintiff would have had to pay for Peter after Julie turned eighteen. The court also finds the defendant is entitled to a credit of $640 for his loss CT Page 11695 of employment for six months.
CONCLUSION
This court finds an arrearage of $9,000 due to the plaintiff. The court orders the defendant to pay off this arrearage at a rate of ten dollars a week until the arrearage is eliminated.
Norko, J.